Case 4:19-cv-02932 Document 1-1 Filed on 08/08/19 in TXSD Page 1 of 1

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Kevin Connors

(b) County of Residence

of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Law Office of Jerold D.

Friedman

19744 Beach Blvd. #390, Huntington Beach, CA 92648

(213) 536-1244

DEFENDANTS

NOTE:

Attorneys (If Known)

 

County of Residence of First Listed Defendant

Texas Dept. Criminal Justice; Univ. Texas Medical Branch, Does 1-10

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

*% 3 Federal Question

 

(For Diversity Cases Only)

 

Til. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

4 1 US. Government PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 © 1° Incorporated or Principal Place oO4 04
of Business In This State
112 US. Government 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os 5
Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a 03 © 3 Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT. TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER Ss TATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY {C1 625 Drug Related Seizure C1 422 Appeal 28 USC 158 (1 375 False Claims Act
CI 120 Marine 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 376 Qui Tam (31 USC
C 130 Miller Act 1 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability 1 367 Health Care/ 400 State Reapportionment
1 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights © 430 Banks and Banking
151 Medicare Act 1 330 Federal Employers’ Product Liability 1 830 Patent © 450 Commerce
C1 152 Recovery of Defaulted Liability (© 368 Asbestos Personal © 835 Patent - Abbreviated 460 Deportation
Student Loans C1 340 Marine Injury Product New Drug Application {| 470 Racketeer Influenced and
(Excludes Veterans) (1 345 Marine Product Liability O 840 Trademark Corrupt Organizations
{ 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR AL SEC © 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle © 370 Other Fraud 1 710 Fair Labor Standards O 861 HIA (1395ff) 485 Telephone Consumer
1 160 Stockholders’ Suits (355 Motor Vehicle 1 371 Truth in Lending Act O 862 Black Lung (923) Protection Act
© 190 Other Contract Product Liability (1 380 Other Personal (1 720 Labor/Management 1 863 DIWC/DIWW (405(g)) {4 490 Cable/Sat TV
195 Contract Product Liability | 360 Other Personal Property Damage Relations C1 864 SSID Title XVI © 850 Securities/Commodities/
© 196 Franchise Injury (1 385 Property Damage © 740 Railway Labor Act C1 865 RSI (405(g)) Exchange
(I 362 Personal Injury - Product Liability 1 751 Family and Medical 890 Other Statutory Actions
Medical Malpractice Leave Act 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS 893 Environmental Matters
C 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: (© 791 Employee Retirement O 870 Taxes (U.S, Plaintiff © 895 Freedom of Information

( 220 Foreclosure

C 230 Rent Lease & Ejectment
O 240 Torts to Land

© 245 Tort Product Liability
(1 290 All Other Real Property

0 441 Voting

442 Employment

0 443 Housing/
Accommodations

(445 Amer. w/Disabilities -
Employment

& 446 Amer. w/Disabilities -
Other

(1 448 Education

 

 

(1 463 Alien Detainee

© 510 Motions to Vacate
Sentence

© 530 General

( 535 Death Penalty

Other:

540 Mandamus & Other

1 550 Civil Rights

(1 555 Prison Condition

O 560 Civil Detainee -
Conditions of
Confinement

Income Security Act

 

IMMIGRATION

 

 

1 462 Naturalization Application
(1 465 Other Immigration
Actions

 

or Defendant)
© 871 IRS—Third Party
26 USC 7609

Act

O 896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X”

in One Box Only)

mM Original 12 Removed from (} 3  Remanded from 4 Reinstatedor 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

 

qo

CHECK IF THIS IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

(See instructions):

C § 794

A"), 42 USC § 1983

DEMAND $

JUDGE Hon. V. Gilmore A )
- bon

 

Cite the U.S. Civil Statute under which ee are filin Pe not cite jurisdictional statutes unless diversity):
42 USC § 12101 ("ADA"), 29 U (i

Brief description of cause: . . .
Inmate with ileostomy denied accommodations and urgent medical care

CHECK YES only if demanded in complaint:

JURY DEMAND:

W Yes CINo

 

 

 

IF ANY DOCKET NUMBER 4:17-cv-1512
f—\ ina Ak alae oe
DATE SIGNATURE OF ATTORNEY O CORD oO
08/08/2019 “4 A
FOR OFFICE USE ONLY \ \ (~
RECEIPT # AMOUNT APPLYING IFP NN J JUDGE MAG. JUDGE

 
